Citation Nr: 1221246	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-50 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left before September 29, 2011 and in excess of 20 effective September 29, 2011.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by which the RO, in pertinent part, granted service connection for hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left.  The Veteran appealed the initial evaluation assigned.  The Board notes that the RO assigned increased evaluations on two occasions, in November 2009 and in March 2012.  Although each increase represents a grant of benefits, the United Stated Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2011, the Board remanded this matter to the RO for further development of the evidence, which has been accomplished satisfactorily, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West,  11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board is aware that the claims file contains VA treatment records dated after the requested VA spine examination was conducted (between September 29, 2011, the date of examination, and October 24, 2011); the remand had requested that VA treatment records be associated with the claims folders prior to the VA examination.  However, since these records merely reflect repeated complaints of low back pain, and do not show any thoracolumbar symptomatology not considered by the September 29, 2011 examiner, the Board finds that there has been substantial compliance with the remand directives.  

The Veteran has not alleged unemployability due to his service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted).


FINDINGS OF FACT

1.  Before September 29, 2011, the Veteran's service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left was manifested by no more than pain and tenderness with normal range of motion.

2.  Effective September 29, 2011, the Veteran's service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left was manifested by no more than limitation of motion, weakened movement, and excess fatigability but no ankylosis and forward flexion of the thoracolumbar spine greater than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left have not been met for the period before September 26, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011). 

2.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left have not been met for the period effective September 26, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claim herein arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 regarding his initial service connection claim that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim of service connection and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in December 2008 addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private medical records as well as service treatment records.  The Veteran was afforded VA medical examinations in furtherance of the claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left has been rated 10 percent disabling before September 29, 2011 and 20 percent disabling effective September 29, 2011 under the provisions of Diagnostic Code 5274.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine applies to Diagnostic Codes 5235 to 5243 unless Diagnostic Code 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The General Rating Formula for Diseases and Injuries of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011) (unless Diagnostic Code 5243 is rated under the criteria pertaining to intervertebral disc syndrome). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40(2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Before September 29, 2011

In August 2008, the Veteran sought treatment for low back pain but indicated that it did not present a large problem.  Low back pain was diagnosed.

In October 2008, the Veteran sought treatment for low back pain.  He was taking analgesics to control pain.  The Veteran denied numbness, tingling, as well as weakness.  Low back pain was diagnosed.

An October 2008 X-ray study of the lumbar spine revealed a unilateral right and possible developing left pars defect at L5-S1.  The study was otherwise normal.  

On fee-basis examination in January 2009, the Veteran indicated that he began to experience recurrent low back pain while lifting heavy boxes in August 2007, while in service.  At the time he was diagnosed with sacroiliitis and was unable to stand erect.  Currently, he used prescription analgesics as needed.  The Veteran reported difficulty sleeping due to pain.  He indicated that two sessions of physical therapy were not effective.  The Veteran described his low back pain as constant.  It was usually at the level of three to four on a scale of one to 10 but increased to a six or seven with excessive repetitive bending, stooping, squatting, or jogging.  Sitting exacerbated the pain, which was relieved by rest, stretching, and analgesics.  The Veteran, however, was able to perform the activities of daily living to include climbing stairs, shopping, driving, taking out the trash, and pushing a lawnmower.  The Veteran had been working as a social worker since February 2008.  On objective examination, there was no radiation of pain on movement and no muscle spasm.  There was slight tenderness to palpation in the right sacroiliac joint with straight leg raising on the right.  Lumbar spine range of motion was normal and not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no intervertebral disc syndrome.  The spine was symmetrical with normal curvature.  There was no evidence of bladder, bowel, or erectile dysfunction.  Thoracolumbar range of motion was as follows: flexion from zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right rotation from zero to 30 degrees.  An X-ray study of the lumbar spine revealed hyperlordosis, mild degeneration at L4-5 and at L5-S1.  There was a defect pars interarticularis of L5 on the left.  There was no abnormality of the sacroiliac joints.  In the diagnosis section of the examination report, the examiner indicated that regarding the claimed sacroiliac joint condition, he could render no diagnosis because there was no pathology.  The examiner opined that the Veteran's condition did not have an impact upon his usual functioning, and he was working on a full-time basis as a social work intern.  

A July 2009 chiropractic treatment note revealed complaints of low back pain and a diagnosis of thoracic strain and lumbar strain.  

In August 2009, the Veteran presented for follow-up treatment for low back pain.  Low back pain was intermittent.  The diagnosed was of low back pain.  

As stated, the Veteran's service-connected low back disability was rated 10 percent disabling before September 29, 2011, and the question herein is whether an evaluation in excess of 10 percent is warranted at any time before that date.  Fenderson, supra.  At no time before September 29, 2011 does the evidence reveal forward flexion of the thoracolumbar spine that was between 30 and 60 degrees or combined range of motion of the thoracolumbar spine that was not greater than 120 degrees, or symptoms such as muscle spasm, guarding, or an abnormal gait.  While hyperlordosis was shown on X-ray, the next higher 20 percent evaluation criterion of abnormal spinal contour is not met as the examiner specifically found "normal spinal curvature" and found no pathology so as to render a diagnosis with respect to the low back.  

As the evidence shows that the Veteran's symptomatology was fairly consistent before September 29, 2011, the 10 percent evaluation is applicable throughout, and a staged rating need not be considered.  Fenderson, supra.

The Board has considered the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 along with the Court's holding in DeLuca.  However, no further compensation is warranted under them because before September 29, 2011, the Veteran did not suffer from functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  The 2009 examiner specifically noted that the Veteran's condition did not affect his usual functioning and specifically found that the lumbar spine range of motion was normal and not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

An extraschedular rating need not be considered at any time before September 29, 2011.  With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left, and the established criteria found in the rating schedule for disabilities of the spine shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  The Board therefore has determined that referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted for the period before September 29, 2011.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5017(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

Effective September 29, 2011

On September 29, 2011 VA examination of the spine, the Veteran reported a significant weight gain and worsening of low back symptoms.  There was limitation of motion, stiffness, spasm, pain that was moderate in intensity lasting for hours.  There were one to six episodes of low back pain a week.  The pain did not radiate.  There were no incapacitating episodes of spine disease.  Walking was not limited.  The spine was symmetrical, and posture was normal as was gait.  There was no ankylosis of the thoracolumbar spine.  Objectively, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the thoracolumbar spine.  Range of motion was as follows: flexion zero to 45 degrees, extension was from zero to five degrees, left and right lateral flexion was from zero to 10 degrees, left and right rotation was from zero to 20 degrees.  There was objective evidence of pain on range of motion.  There was no additional limitation of motion after repetitive range of motion exercises.  The examiner noted that the Veteran was working on a full-time basis as a social worker and lost no time from work in the previous 12 months.  The examiner commented that the low back disability had no impact upon the Veteran's work.  The examiner diagnosed degenerative arthritis of the spine with objective pain on range of motion.  There was some functional loss given his limited range of motion.  The examiner indicated that the Veteran's low back pain had a moderate impact on the Veteran's functional ability.  There was weakened movement and excess fatigability that were mild to moderate.  There was no incoordination. 

VA treatment records dated in October 2011 reflect chronic low back pain as well as physical therapy for the low back.

In order for an evaluation in excess of 20 percent to be warranted at any time from September 29, 2011, the evidence must reflect forward flexion of the thoracolumbar spine that is 30 degrees or less or ankylosis.  The evidence, including the 2011 examination report and the VA treatment records, reveal that ankylosis, whether favorable or unfavorable, is not present.  As well, forward flexion of the thoracolumbar spine significantly exceeded 30 degrees (noted to be 45 degrees on examination).  

The Board has considered the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 along with the Court's holding in DeLuca.  However, no further compensation is warranted under them because from September 29, 2011, the Veteran did not suffer from functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  The 2011 examiner specifically noted that, while there was pain on range of motion and mild to moderate weakened movement and excess fatigability, the low back disability had no impact upon the Veteran's work; the Veteran had lost no time from work in the past year due to his low back disability.  Further, the examiner found no objective weakness on examination; no additional limitation of motion after repetitive range of motion exercises; and no incoordination.  Thus, even when considering some functional loss, weakened movement, and excess fatigability there is no basis for the assignment of an evaluation in excess of 20 percent at any time after September 29, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5242; see also 38 C.F.R. §§ 4.40, 4.45, DeLuca, supra.

An extraschedular rating need not be considered at any time from September 29, 2011.  With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left, and the established criteria found in the rating schedule for disabilities of the spine shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (i.e. complaints of pain and limited motion).  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  The Board therefore has determined that referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted for the period effective September 29, 2011.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 10 percent for service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left prior to September 29, 2011 is denied.

An evaluation in excess of 20 percent for service-connected hyperlordosis, mild disc degeneration L4-5 and L5-S1, and defect in the pars interarticularis of L5 on the left from September 29, 2011 is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


